Opinión concurrente del
Juez Asociado Señor Negrón García.
Cada vez que un tribunal altera pronunciamientos finales y firmes, erosiona la estabilidad y certeza del derecho. Las consecuencias son más graves si ello se da en un esce-nario procesal de jurisdicción inexistente.
Suscribimos la sentencia que hoy confirma la negativa del reputado Tribunal de Circuito de Apelaciones (Hons. López Vilanova, Cabán Castro y Rodríguez Maldonado, Jueces), a expedir un certiorari por falta de jurisdicción.
HH
En 1978, José A. Ortiz Nieves y setecientas cuarenta y nueve (749) personas más presentaron una demanda por daños y perjuicios contra Union Carbide Grafito, Inc. El 25 de agosto de 1983, el entonces Tribunal Superior, Sala de Humacao, desestimó por inacción, pero a solicitud del Ledo. Carlos Ortiz Morales —coabogado de los demandan-tes Ortiz Nieves et al.— la reinstaló el 18 de octubre. Transcurrieron tres (3) años. El 26 de junio de 1986, luego de numerosos apercibimientos e incumplimiento con las ór-denes del Tribunal y con una estipulación(1) entre las par-tes, dicho foro (Hon. María E. Gómez Velázquez, Juez), desestimó la acción de quinientos treinta y un (531) de-mandantes por incumplimiento con el descubrimiento de prueba. Conforme a la norma pautada en Asociación de Propietarios v. Santa Barbara Co., 112 D.P.R. 33 (1982), dictó una sentencia parcial, dispuso que sería final y or-*862denó su registro por no existir razón para posponerla. Se archivó en autos copia de la notificación el 1ro de julio de 1986. Los demandantes Ortiz Nieves et al. no actuaron contra este dictamen.
Meses después, el 23 de febrero de 1987, luego de los debidos apercibimientos, el tribunal (Hon. Carlos de Jesús Rivera Martínez, Juez) dictó sentencia y ordenó el archivo del caso en su totalidad por inacción. Se archivó en autos copia de la notificación de la sentencia el 3 de marzo. Tam-poco se cuestionó esta sentencia desestimatoria.
El 31 de julio de 1987, un (1) año y treinta (30) días desde el archivo de la primera sentencia y ciento cincuenta (150) días desde la segunda, los demandantes Ortiz Nieves et al. presentaron una moción de relevo de sentencia, en la que alegaron tener una razón “no especificada” en las re-glas de Procedimiento Civil que así lo justificaba. El 21 de octubre de 1987, el tribunal de instancia (Hon. Carlos de Jesús Rivera Marrero, Juez) denegó el relevo sobre la pri-mera sentencia (26 de junio de 1986) por entender que se solicitó fuera de término y los mismos demandantes ha-bían negado el fraude. También estimó improcedente el re-levo de la sentencia de 23 de febrero de 1987 por no ha-berse desfilado prueba de que existiera conducta intencional maliciosa. Ajuicio suyo, la prueba sólo demos-tró una falta de comunicación entre clientes y abogados, lo cual no constituía causa suficiente para anular una senten-cia por fraude.
Los demandantes, Ortiz Nieves et al., pidieron la recon-sideración el 5 de noviembre de 1987, y por primera vez solicitaron la citación del licenciado Ortiz Morales, quien los había representado anteriormente en el caso. Denegada el 6 de noviembre, acudieron ante nos. Mediante sentencia de 13 de octubre de 1992,(2) revocamos y ordenamos al tri*863bunal de instancia que celebrara una nueva vista eviden-ciaría en la cual los demandantes pudiesen presentar los testimonios interesados en abono de su contención de fraude.
En acatamiento de ese mandato, el 31 de octubre de 1995, el Tribunal de Primera Instancia, Sala de Humacao (Hon. Antonio Amadeo Murga, Juez de la entonces Unidad Especial de Jueces de Apelaciones), previa vista, denegó el relevo de sentencia mediante una resolución al entender que no se configuró ningún fraude. Concluyó que la senten-cia se notificó a la representación legal de la comunidad y al Sr. José Ortiz Nieves para que éste la comunicara a la comunidad. Sobre la Sentencia de 23 de febrero del 1987, resolvió que tampoco se probó fraude alguno que anulara la sentencia, y aunque estuviera inclinado a revocar según los principios de Maldonado v. Srio. de Rec. Naturales, 113 D.P.R. 494 (1982), se encontraba sujeto a nuestra orden de sólo dilucidar la existencia de fraude.
El 27 de noviembre de 1995, los demandantes —Ortiz Nieves et al.— solicitaron enmiendas o determinaciones adicionales de hecho y conclusiones de derecho. Regla 43.3 de Procedimiento Civil, 32 L.P.R.A. Ap. III. El tribunal las denegó el 2 de febrero de 1996 y notificó el 7 de febrero. El 8 de marzo de 1996 presentaron un recurso de apelación ante el Tribunal de Circuito de Apelaciones. Según indi-cado, dicho foro dictaminó que el recurso apropiado era el certiorari, por lo que se había presentado fuera del término. Concluyó que la solicitud de determinaciones adi-cionales de hechos y conclusiones de derecho no interrum-pió el término para acudir en alzada, ya que dicha moción sólo interrumpía en apelaciones contra sentencias, no cer-tiorari contra resoluciones.
No conforme, el 14 de junio de 1996 presentaron este certiorari.
*864I-H ¡-H
De entrada debemos despejar toda duda al respecto. Examinamos unos incidentes postsentencia. Ortiz Serrano v. Ortiz Díaz, 106 D.P.R. 445, 449 (1973). Desde González v. Chávez, 103 D.P.R. 474, 475 esc. 1 (1975), reconocimos los dictámenes sobre una moción de relevo de sentencia como resolución, no sentencia.(3) En recta lógica, cuando se acude a la Regla 49.2 de Procedimiento Civil, 32 L.P.R.A. Ap. III, es porque ya existe una sentencia final, razón por la cual ella misma dispone que su utilización “no afectará la finalidad de [esa] sentencia, ni suspenderá sus efectos”. (Enfasis suplido.) J.A. Cuevas Segarra, Práctica Procesal Puertorriqueña: Procedimiento Civil, San Juan, Pubs. J.T.S., 1995, Vol. II, pág. 268. Claro está, la suspensión de sus efectos únicamente acontece si se resuelve favorablemente. R. Hernández Colón, Derecho Procesal Civil, San Juan, Ed. Michie of P.R., 1996, pág. 308. Demás está decir que la celebración de una vista y la formulación de determinaciones tácticas en esta clase de incidente no desvirtúan esta realidad ni convierten una resolución en sentencia; de ese trámite no nace otra sentencia.
Esta dinámica procesal y sus efectos ha causado alguna confusión innecesaria en casos de resoluciones dictadas antes (interlocutorias) y postsentencia. Rodríguez v. Tribl. Mpal. y Ramos, 74 D.P.R. 656, 664-665 (1953); Sánchez v. Municipio de Cayey, 94 D.P.R. 92, 99 (1967). Que un aspecto procesal se dilucide luego de la sentencia y, por ser adversa, cierre el foro de instancia al promovente, de nin-*865guna manera afecta la finalidad de la sentencia original. No revive las controversias resueltas entre las partes ni modifica los derechos adjudicados. La negativa a relevar a una parte de una sentencia ya dictada, no resuelve el pleito en sus méritos ni la cuestión litigiosa. Al revisar una solicitud de relevo de sentencia, el Tribunal no entra a dilucidar los derechos de las partes ni las controversias jurí-dicas dentro de la demanda. La única cuestión a resolver es si la parte promovente satisface los requisitos estatuta-rios y jurisprudenciales. Como corolario, en alzada, la re-visión no va dirigida a la sentencia que puede ser ejecu-tada; versa sobre la facultad discrecional del juez de instancia al conceder o denegar una solicitud postsentencia. Por esta razón, innumerables decisiones nuestras sostienen que la Regla 49.2 de Procedimiento Civil, supra, no es un sustituto de apelación ni de revisión.
La negativa o concesión de un relevo de sentencia es un dictamen que goza de la naturaleza de una resolución post-sentencia; no es una sentencia.(4) Nuestro ordenamiento ju-rídico-procesal no provee para que se soliciten determina-ciones de hechos y conclusiones de derecho adicionales a las resoluciones. Por ende, una moción a esos efectos y su concesión por el tribunal no afecta su naturaleza adjudica-tiva ni interrumpe el término para acudir en alzada. De Jesús v. Corp. Azucarera de P.R., 145 D.P.R. 899 (1998); Andino v. Topeka, Inc., 142 D.P.R. 933 (1997). Actuó correc-tamente el Tribunal de Circuito de Apelaciones.(5)
Para revisarla, el vehículo procedente es el certiorari, no una apelación, conforme el Art. 4.002 de la Ley de la Judi-*866catura de Puerto Rico de 1994 (4 L.P.R.A. sec. 22k) y las Reglas 14 y 18 del Reglamento del Tribunal de Circuito de Apelaciones, 4 L.P.R.A. Ap. XXII-A, en vigor el 24 de enero de 1995.
I — I V — I HH
La Regla 43.3 de Procedimiento Civil, supra, sólo auto-riza una solicitud de determinaciones o enmiendas de he-chos y conclusiones de derecho ante una sentencia, no una resolución. Que se pidan y se hagan en una resolución, para adjudicar un incidente postsentencia, no la convierte en una sentencia. Una resolución al amparo de la Regla 49.2 de Procedimiento Civil, supra, fundamentada como la de autos, responde a que los jueces de instancia deben es-forzarse en emitir dictámenes completos, elaborados y ra-zonados para que las partes y los foros apelativos enjuicien la corrección de su determinación. Rodríguez v. Nasrallah, 118 D.P.R. 93, 96 esc. 3 (1986).
— O —

 Se estipuló que los interrogatorios debían contestarse individualmente y completarse en un término “improrrogable” de sesenta (60) días desde la fecha de presentación de la estipulación, y se desestimaría la demanda con perjuicio en cuanto a aquellos demandantes particulares que no cumplieran con lo estipulado. Sentencia de 26 de junio de 1986, pág. 5.


 El Juez Presidente Señor Andréu García y la Juez Asociada Señora Naveira de Rodón se inhibieron. Los Jueces Asociados Señores Rebollo López y Hernández Denton concurrieron con el resultado.


 La distinción entre una sentencia y una resolución es que en la primera “se adjudican las controversias habidas en un pleito y se definen los derechos de las partes involucradas”. Falcón Padilla v. Maldonado Quirós, 138 D.P.R. 983, 989 (1995). Su parte dispositiva adjudica las reclamaciones y los derechos y obligaciones de todas las partes. Cárdenas Maxán v. Rodríguez, 119 D.P.R. 642, 655-658 (1987). La resolución “pone fin a un incidente dentro del proceso judicial, mientras que la sentencia pone fin a la controversia entre las partes mediante una adjudicación final”. (Énfasis suplido.) Rodríguez v. Tribl. Mpal. y Ramos, 74 D.P.R. 656, 664 (1953); Camaleglo v. Dorado Wings, Inc., 118 D.P.R. 20, 26 esc. 5 (1986).


 Una apelación suspende los efectos de la sentencia. Regla 53.9 de Procedi-miento Civil, 32 L.P.R.A. Ap. Ill; Art. 4.002 de la Ley de la Judicatura de Puerto Rico de 1994 (4 L.P.R.A. sec. 22k), según enmendada; Regla 18 del Tribunal de Circuito de Apelaciones, antes Regla 17 (4 L.P.R.A. Ap. XXII-A).


 No podemos suscribir un relevo de una sentencia dictada hace once (11) años, por la conducta del abogado Ortiz Morales, máxime cuando dicha solicitud se pre-sentó transcurrido en exceso un año después de ser final y firme en una de las aludidas sentencias. Difícilmente el caso de autos configura fraude inter-partes o al tribunal; tampoco presenta falta de jurisdicción sobre la persona o materia.